 

  CONSULTING AGREEMENT

THIS AGREEMENT is dated and effective as of the 12th day of March, 2013.

BETWEEN:

 

NORSTRA ENERGY INC.

 (the “Company”)

AND:

DALLAS KERKENEZOV

(the “Contractor”)

WHEREAS:

A.                              The Company has retained the Contractor to
provide the Company with the services of CFO, (the “Services”) in regards to the
Company’s operations as an oil and gas exploration company;

B.                              The Contractor has agreed to provide the
Services to the Company on the terms and conditions of this Agreement.

                         

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:


ARTICLE I
APPOINTMENT AND AUTHORITY OF CONTRACTOR


1.1                                                              APPOINTMENT OF
CONTRACTOR.  THE COMPANY HEREBY APPOINTS THE CONTRACTOR TO PERFORM THE SERVICES
FOR THE BENEFIT OF THE COMPANY AS HEREINAFTER SET FORTH, AND THE COMPANY HEREBY
AUTHORIZES THE CONTRACTOR TO EXERCISE SUCH POWERS AS PROVIDED UNDER THIS
AGREEMENT.  THE CONTRACTOR ACCEPTS SUCH APPOINTMENT ON THE TERMS AND CONDITIONS
HEREIN SET FORTH. 


1.2                   PERFORMANCE OF SERVICES.  THE SERVICES HEREUNDER HAVE BEEN
AND SHALL CONTINUE TO BE PROVIDED ON THE BASIS OF THE FOLLOWING TERMS AND
CONDITIONS:


(A)    THE SERVICES SHALL INCLUDE THOSE SERVICES CUSTOMARILY PROVIDED BY A CFO
OF PUBLIC COMPANIES, INCLUDING  SUCH OTHER MANAGEMENT ADVISORY SERVICES AS MAY
BE REASONABLY REQUESTED BY THE COMPANY FROM TIME TO TIME.


(B)   THE CONTRACTOR SHALL REPORT DIRECTLY TO THE BOARD OF DIRECTORS OF THE
COMPANY;


 

 

--------------------------------------------------------------------------------

 

2

 


(C)    THE CONTRACTOR SHALL FAITHFULLY, HONESTLY AND DILIGENTLY SERVE THE
COMPANY AND COOPERATE WITH THE COMPANY AND UTILIZE MAXIMUM PROFESSIONAL SKILL
AND CARE TO ENSURE THAT ALL SERVICES RENDERED HEREUNDER, INCLUDING THE SERVICES,
ARE TO THE SATISFACTION OF THE COMPANY, ACTING REASONABLY, AND THE CONTRACTOR
SHALL PROVIDE ANY OTHER SERVICES NOT SPECIFICALLY MENTIONED HEREIN, BUT WHICH BY
REASON OF THE CONTRACTOR'S CAPABILITY THE CONTRACTOR KNOWS OR OUGHT TO KNOW TO
BE NECESSARY TO ENSURE THAT THE BEST INTERESTS OF THE COMPANY ARE MAINTAINED;
AND


(D)   THE COMPANY SHALL REPORT THE RESULTS OF THE CONTRACTOR'S DUTIES HEREUNDER
AS MAY BE REQUESTED BY THE COMPANY FROM TIME TO TIME.


1.4                   INDEPENDENT CONTRACTOR.  IN PERFORMING THE SERVICES, THE
CONTRACTOR SHALL BE AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE OR AGENT OF
THE COMPANY, EXCEPT THAT THE CONTRACTOR SHALL BE THE AGENT OF THE COMPANY SOLELY
IN CIRCUMSTANCES WHERE THE CONTRACTOR MUST BE THE AGENT TO CARRY OUT ITS
OBLIGATIONS AS SET FORTH IN THIS AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO REQUIRE THE CONTRACTOR TO PROVIDE THE SERVICES EXCLUSIVELY TO THE
COMPANY AND THE CONTRACTOR HEREBY ACKNOWLEDGES THAT THE COMPANY IS NOT REQUIRED
AND SHALL NOT BE REQUIRED TO MAKE ANY REMITTANCES AND PAYMENTS REQUIRED OF
EMPLOYERS BY STATUTE ON THE CONTRACTOR'S BEHALF AND THE CONTRACTOR OR ANY OF ITS
AGENTS SHALL NOT BE ENTITLED TO THE FRINGE BENEFITS PROVIDED BY THE COMPANY TO
ITS EMPLOYEES.


ARTICLE II
CONTRACTOR'S AGREEMENTS


2.1                   EXPENSE STATEMENTS.  THE CONTRACTOR MAY INCUR REASONABLE
EXPENSES IN THE NAME OF THE COMPANY PROVIDED THAT SUCH EXPENSES RELATE SOLELY TO
THE CARRYING OUT OF THE SERVICES.  THE CONTRACTOR WILL IMMEDIATELY FORWARD ALL
INVOICES FOR EXPENSES INCURRED ON BEHALF OF AND IN THE NAME OF THE COMPANY AND
THE COMPANY AGREES TO PAY SAID INVOICES DIRECTLY ON A TIMELY BASIS. 


2.2                   REGULATORY COMPLIANCE.  THE CONTRACTOR AGREES TO COMPLY
WITH ALL APPLICABLE SECURITIES LEGISLATION AND REGULATORY POLICIES IN RELATION
TO PROVIDING THE SERVICES, INCLUDING BUT NOT LIMITED TO UNITED STATES SECURITIES
LAWS (IN PARTICULAR, REGULATION FD) AND THE POLICIES OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION.


2.3                   PROHIBITION AGAINST INSIDER TRADING.  THE CONTRACTOR
HEREBY ACKNOWLEDGES THAT THE CONTRACTOR IS AWARE, AND FURTHER AGREES  THAT THE
CONTRACTOR WILL ADVISE THOSE OF ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
WHO MAY HAVE ACCESS TO CONFIDENTIAL INFORMATION, THAT UNITED STATES SECURITIES
LAWS PROHIBIT ANY PERSON WHO HAS MATERIAL, NON-PUBLIC INFORMATION ABOUT A
COMPANY FROM  PURCHASING OR SELLING SECURITIES OF SUCH A COMPANY OR FROM
COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON UNDER CIRCUMSTANCES IN WHICH
IT IS REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY TO PURCHASE OR SELL SUCH
SECURITIES.


 

 

--------------------------------------------------------------------------------

 

3

 


ARTICLE III
COMPANY'S AGREEMENTS


 


3.1                                                                                                    
COMPENSATION.  THE CONTRACTOR SHALL RECEIVE PAYMENT OF US $500 PER MONTH,
PAYABLE ON THE LAST DAY OF EVERY MONTH, AS COMPENSATION FOR PROVIDING THE
SERVICES PURSUANT TO THE TERMS OF THIS AGREEMENT.  THE CONTRACTOR SHALL BE PAID
THE FULL $500 FOR THE MONTH OF MARCH 2013, ON MARCH 31, 2013.


3.2                   INFORMATION.  SUBJECT TO THE TERMS OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ARTICLE V HEREOF, AND PROVIDED THAT THE CONTRACTOR
AGREES THAT IT WILL NOT DISCLOSE ANY MATERIAL NON-PUBLIC INFORMATION TO ANY
PERSON OR ENTITY, THE COMPANY SHALL MAKE AVAILABLE TO THE CONTRACTOR SUCH
INFORMATION AND DATA AND SHALL PERMIT THE CONTRACTOR TO HAVE ACCESS TO SUCH
DOCUMENTS AS ARE REASONABLY NECESSARY TO ENABLE IT TO PERFORM THE SERVICES UNDER
THIS AGREEMENT.  THE COMPANY ALSO AGREES THAT IT WILL ACT REASONABLY AND
PROMPTLY IN REVIEWING MATERIALS SUBMITTED TO IT FROM TIME TO TIME BY THE
CONTRACTOR AND INFORM THE CONTRACTOR OF ANY MATERIAL INACCURACIES OR OMISSIONS
IN SUCH MATERIALS.


ARTICLE IV
DURATION, TERMINATION AND DEFAULT


4.1                   EFFECTIVE DATE.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS
OF MARCH 1, 2013 (THE “EFFECTIVE DATE”), AND SHALL CONTINUE FOR A PERIOD OF 12 
MONTHS THEREAFTER (THE “TERM”) OR UNTIL EARLIER TERMINATED PURSUANT TO THE TERMS
OF THIS AGREEMENT.


4.2                   TERMINATION.  WITHOUT PREJUDICING ANY OTHER RIGHTS THAT
THE COMPANY MAY HAVE HEREUNDER OR AT LAW OR IN EQUITY, THE COMPANY MAY 
TERMINATE THIS AGREEMENT IMMEDIATELY UPON DELIVERY OF WRITTEN NOTICE TO THE
CONTRACTOR IF:


(A)    THE CONTRACTOR BREACHES SECTION 2 OF THIS AGREEMENT;


(B)   THE CONTRACTOR BREACHES ANY OTHER MATERIAL TERM OF THIS AGREEMENT AND SUCH
BREACH IS NOT CURED TO THE REASONABLE SATISFACTION OF THE COMPANY WITHIN THIRTY
(30) DAYS AFTER WRITTEN NOTICE DESCRIBING THE BREACH IN REASONABLE DETAIL IS
DELIVERED TO THE CONTRACTOR;


(C)    THE COMPANY ACTING REASONABLY DETERMINES THAT THE CONTRACTOR HAS ACTED,
IS ACTING OR IS LIKELY TO ACT IN A MANNER DETRIMENTAL TO THE COMPANY OR HAS
VIOLATED OR IS LIKELY TO VIOLATE THE CONFIDENTIALITY OF ANY INFORMATION AS
PROVIDED FOR IN THIS AGREEMENT;


(D)   THE CONTRACTOR IS UNABLE OR UNWILLING TO PERFORM THE SERVICES UNDER THIS
AGREEMENT, OR


(E)    THE CONTRACTOR COMMITS FRAUD, SERIOUS NEGLECT OR MISCONDUCT IN THE
DISCHARGE OF THE SERVICES.


4.3                   TERMINATION WITH NOTICE.  EITHER PARTY MAY TERMINATE THIS
AGREEMENT BY PROVIDING THE OTHER PARTY WITH 30 DAYS WRITTEN NOTICE. 


 

 

--------------------------------------------------------------------------------

 

4

 


4.4                   DUTIES UPON TERMINATION.  UPON TERMINATION OF THIS
AGREEMENT FOR ANY REASON, THE CONTRACTOR SHALL UPON RECEIPT OF ALL SUMS DUE AND
OWING, PROMPTLY DELIVER THE FOLLOWING IN ACCORDANCE WITH THE DIRECTIONS OF THE
COMPANY:


(A)                A FINAL ACCOUNTING, REFLECTING THE BALANCE OF EXPENSES
INCURRED ON BEHALF OF THE COMPANY AS OF THE DATE OF TERMINATION; AND


(B)   ALL DOCUMENTS PERTAINING TO THE COMPANY OR THIS AGREEMENT, INCLUDING BUT
NOT LIMITED TO, ALL BOOKS OF ACCOUNT, CORRESPONDENCE AND CONTRACTS, PROVIDED
THAT THE CONTRACTOR SHALL BE ENTITLED THEREAFTER TO INSPECT, EXAMINE AND COPY
ALL OF THE DOCUMENTS WHICH IT DELIVERS IN ACCORDANCE WITH THIS PROVISION AT ALL
REASONABLE TIMES UPON THREE (3) DAYS’ NOTICE TO THE COMPANY.


4.5                   COMPENSATION OF CONTRACTOR ON TERMINATION.  UPON
TERMINATION OF THIS AGREEMENT BY THE COMPANY FOR CAUSE, THE CONTRACTOR SHALL BE
ENTITLED TO RECEIVE AS ITS FULL AND SOLE COMPENSATION IN DISCHARGE OF
OBLIGATIONS OF THE COMPANY TO THE CONTRACTOR UNDER THIS AGREEMENT ALL SUMS DUE
AND PAYABLE UNDER THIS AGREEMENT TO THE DATE OF TERMINATION AND THE CONTRACTOR
SHALL HAVE NO RIGHT TO RECEIVE ANY FURTHER PAYMENTS; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL HAVE THE RIGHT TO OFFSET AGAINST ANY PAYMENT OWING TO THE
CONTRACTOR UNDER THIS AGREEMENT ANY DAMAGES, LIABILITIES, COSTS OR EXPENSES
SUFFERED BY THE COMPANY BY REASON OF THE FRAUD, NEGLIGENCE OR WILFUL ACT OF THE
CONTRACTOR, TO THE EXTENT SUCH RIGHT HAS NOT BEEN WAIVED BY THE COMPANY.  UPON
TERMINATION OF THIS AGREEMENT BY THE COMPANY WITHOUT CAUSE, THE CONTRACTOR SHALL
BE ENTITLED TO A SEVERANCE PAYMENT EQUIVALENT TO THREE MONTHS OF THE CASH
COMPENSATION FEE SPECIFIED IN SECTION 3.1.  ANY OPTIONS OR SHARES UNVESTED AT
THE TIME OF TERMINATION SHALL BE CANCELLED AND RETURNED TO TREASURY. 


ARTICLE V
CONFIDENTIALITY AND NON-COMPETITION


5.1                   MAINTENANCE OF CONFIDENTIAL INFORMATION.  THE CONTRACTOR
ACKNOWLEDGES THAT IN THE COURSE OF ITS APPOINTMENT HEREUNDER THE CONTRACTOR
WILL, EITHER DIRECTLY OR INDIRECTLY, HAVE ACCESS TO AND BE ENTRUSTED WITH
INFORMATION (WHETHER ORAL, WRITTEN OR BY INSPECTION) RELATING TO THE COMPANY OR
ITS RESPECTIVE AFFILIATES, ASSOCIATES OR CUSTOMERS (THE “CONFIDENTIAL
INFORMATION”).  FOR THE PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
INCLUDES, WITHOUT LIMITATION, ANY AND ALL DEVELOPMENTS (AS DEFINED HEREIN),
TRADE SECRETS, INVENTIONS, INNOVATIONS, TECHNIQUES, PROCESSES, FORMULAS,
DRAWINGS, DESIGNS, PRODUCTS, SYSTEMS, CREATIONS, IMPROVEMENTS, DOCUMENTATION,
DATA, SPECIFICATIONS, TECHNICAL REPORTS, CUSTOMER LISTS, SUPPLIER LISTS,
DISTRIBUTOR LISTS, DISTRIBUTION CHANNELS AND METHODS, RETAILER LISTS, RESELLER
LISTS, EMPLOYEE INFORMATION, FINANCIAL INFORMATION, SALES OR MARKETING PLANS,
COMPETITIVE ANALYSIS REPORTS AND ANY OTHER THING OR INFORMATION WHATSOEVER,
WHETHER COPYRIGHTABLE OR UNCOPYRIGHTABLE OR PATENTABLE OR UNPATENTABLE.  THE
CONTRACTOR ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION CONSTITUTES A
PROPRIETARY RIGHT, WHICH THE COMPANY IS ENTITLED TO PROTECT.  ACCORDINGLY THE
CONTRACTOR COVENANTS AND AGREES THAT DURING THE TERM AND THEREAFTER UNTIL SUCH
TIME AS ALL THE CONFIDENTIAL INFORMATION BECOMES PUBLICLY KNOWN AND MADE
GENERALLY AVAILABLE THROUGH NO ACTION OR INACTION OF THE CONTRACTOR, THE
CONTRACTOR WILL KEEP IN STRICT CONFIDENCE THE CONFIDENTIAL INFORMATION AND SHALL
NOT, WITHOUT PRIOR WRITTEN CONSENT OF THE COMPANY IN EACH INSTANCE, DISCLOSE,
USE OR OTHERWISE DISSEMINATE THE CONFIDENTIAL INFORMATION, DIRECTLY OR
INDIRECTLY, TO ANY THIRD PARTY.


5.2                   EXCEPTIONS. THE GENERAL PROHIBITION CONTAINED IN SECTION
5.1 AGAINST THE UNAUTHORIZED DISCLOSURE, USE OR DISSEMINATION OF THE 
CONFIDENTIAL INFORMATION SHALL NOT APPLY IN RESPECT OF ANY CONFIDENTIAL
INFORMATION THAT:  


 

 

--------------------------------------------------------------------------------

 

5

 


(A)    IS AVAILABLE TO THE PUBLIC GENERALLY IN THE FORM DISCLOSED;


(B)   BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO FAULT OF THE CONTRACTOR;


(C)    IS ALREADY IN THE LAWFUL POSSESSION OF THE CONTRACTOR AT THE TIME OF
RECEIPT OF THE CONFIDENTIAL INFORMATION; OR


(D)   IS COMPELLED BY APPLICABLE LAW TO BE DISCLOSED, PROVIDED THAT THE
CONTRACTOR GIVES THE COMPANY PROMPT WRITTEN NOTICE OF SUCH REQUIREMENT PRIOR TO
SUCH DISCLOSURE AND PROVIDES ASSISTANCE IN OBTAINING AN ORDER PROTECTING THE
CONFIDENTIAL INFORMATION FROM PUBLIC DISCLOSURE.


5.3                   DEVELOPMENTS.  ANY INFORMATION, DATA, WORK PRODUCT OR ANY
OTHER THING OR DOCUMENTATION WHATSOEVER WHICH THE CONTRACTOR, EITHER BY ITSELF
OR IN CONJUNCTION WITH ANY THIRD PARTY, CONCEIVES, MAKES, DEVELOPS, ACQUIRES OR
ACQUIRES KNOWLEDGE OF DURING THE CONTRACTOR’S APPOINTMENT WITH THE COMPANY OR
WHICH THE CONTRACTOR, EITHER BY ITSELF OR IN CONJUNCTION WITH ANY THIRD PARTY,
SHALL CONCEIVE, MAKE, DEVELOP, ACQUIRE OR ACQUIRE KNOWLEDGE OF (COLLECTIVELY THE
“DEVELOPMENTS”) DURING THE TERM OR AT ANY TIME THEREAFTER DURING WHICH THE
CONTRACTOR IS ENGAGED BY THE COMPANY THAT IS RELATED TO THE BUSINESS OF MINING
PROPERTY ACQUISITION AND EXPLORATION SHALL AUTOMATICALLY FORM PART OF THE
CONFIDENTIAL INFORMATION AND SHALL BECOME AND REMAIN THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY.  ACCORDINGLY, THE CONTRACTOR DOES HEREBY IRREVOCABLY,
EXCLUSIVELY AND ABSOLUTELY ASSIGN, TRANSFER AND CONVEY TO THE COMPANY IN
PERPETUITY ALL WORLDWIDE RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL
DEVELOPMENTS AND OTHER RIGHTS OF WHATSOEVER NATURE AND KIND IN OR ARISING FROM
OR PERTAINING TO ALL SUCH DEVELOPMENTS CREATED OR PRODUCED BY THE CONTRACTOR
DURING THE COURSE OF PERFORMING THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE RIGHT TO EFFECT ANY REGISTRATION IN THE WORLD TO PROTECT THE FOREGOING
RIGHTS.  THE COMPANY SHALL HAVE THE SOLE, ABSOLUTE AND UNLIMITED RIGHT
THROUGHOUT THE WORLD, THEREFORE, TO PROTECT THE DEVELOPMENTS BY PATENT,
COPYRIGHT, INDUSTRIAL DESIGN, TRADEMARK OR OTHERWISE AND TO MAKE, HAVE MADE,
USE, RECONSTRUCT, REPAIR, MODIFY, REPRODUCE, PUBLISH, DISTRIBUTE AND SELL THE
DEVELOPMENTS, IN WHOLE OR IN PART, OR COMBINE THE DEVELOPMENTS WITH ANY OTHER
MATTER, OR NOT USE THE DEVELOPMENTS AT ALL, AS THE COMPANY SEES FIT.


5.4                   PROTECTION OF DEVELOPMENTS.  THE CONTRACTOR DOES HEREBY
AGREE THAT, BOTH BEFORE AND AFTER THE TERMINATION OF THIS AGREEMENT, THE
CONTRACTOR SHALL PERFORM SUCH FURTHER ACTS AND EXECUTE AND DELIVER SUCH FURTHER
INSTRUMENTS, WRITINGS, DOCUMENTS AND ASSURANCES (INCLUDING, WITHOUT LIMITATION,
SPECIFIC ASSIGNMENTS AND OTHER DOCUMENTATION WHICH MAY BE REQUIRED ANYWHERE IN
THE WORLD TO REGISTER EVIDENCE OF OWNERSHIP OF THE RIGHTS ASSIGNED PURSUANT
HERETO) AS THE COMPANY SHALL REASONABLY REQUIRE IN ORDER TO GIVE FULL EFFECT TO
THE TRUE INTENT AND PURPOSE OF THE ASSIGNMENT MADE UNDER SECTION 0 HEREOF.  IF
THE COMPANY IS FOR ANY REASON UNABLE, AFTER REASONABLE EFFORT, TO SECURE
EXECUTION BY THE CONTRACTOR ON DOCUMENTS NEEDED TO EFFECT ANY REGISTRATION OR TO
APPLY FOR OR PROSECUTE ANY RIGHT OR PROTECTION RELATING TO THE DEVELOPMENTS, THE
CONTRACTOR HEREBY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS THE CONTRACTOR’S AGENT AND ATTORNEY TO ACT FOR AND IN THE
CONTRACTOR’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH DOCUMENT AND DO ALL
OTHER LAWFULLY PERMITTED ACTS NECESSARY OR ADVISABLE IN THE OPINION OF THE
COMPANY TO EFFECT SUCH REGISTRATION OR TO APPLY FOR OR PROSECUTE SUCH RIGHT OR
PROTECTION, WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY THE
CONTRACTOR.


5.5                   REMEDIES.  THE PARTIES TO THIS AGREEMENT RECOGNIZE THAT
ANY VIOLATION OR THREATENED VIOLATION BY THE CONTRACTOR OF ANY OF THE PROVISIONS
CONTAINED IN THIS ARTICLE V WILL RESULT IN IMMEDIATE AND IRREPARABLE DAMAGE TO
THE COMPANY  AND THAT THE COMPANY COULD NOT ADEQUATELY BE COMPENSATED FOR SUCH
DAMAGE BY MONETARY AWARD ALONE.  ACCORDINGLY, THE CONTRACTOR AGREES THAT IN THE
EVENT OF ANY SUCH VIOLATION OR THREATENED VIOLATION, THE COMPANY

 

--------------------------------------------------------------------------------

 

6

 


SHALL, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN
EQUITY, BE ENTITLED AS A MATTER OF RIGHT TO APPLY TO SUCH RELIEF BY WAY OF
RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION AND TO SUCH OTHER RELIEF AS
ANY COURT OF COMPETENT JURISDICTION MAY DEEM JUST AND PROPER.


5.6                   REASONABLE RESTRICTIONS.  THE CONTRACTOR AGREES THAT ALL
RESTRICTIONS IN THIS ARTICLE V ARE REASONABLE AND VALID, AND ALL DEFENSES  TO
THE STRICT ENFORCEMENT THEREOF BY THE COMPANY ARE HEREBY WAIVED BY THE
CONTRACTOR.


ARTICLE VI
DEVOTION TO CONTRACT


6.1                   DEVOTION TO CONTRACT.  DURING THE TERM OF THIS AGREEMENT,
THE CONTRACTOR SHALL DEVOTE SUFFICIENT TIME, ATTENTION, AND ABILITY TO THE
BUSINESS OF THE COMPANY, AND TO ANY ASSOCIATED COMPANY, AS IS REASONABLY
NECESSARY FOR THE PROPER PERFORMANCE OF THE SERVICES PURSUANT TO THIS
AGREEMENT.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE THE CONTRACTOR
TO DEVOTE ITS EXCLUSIVE TIME, ATTENTION AND ABILITY TO THE BUSINESS OF THE
COMPANY.  DURING THE TERM OF THIS AGREEMENT, THE CONTRACTOR SHALL, AND SHALL
CAUSE EACH OF ITS AGENTS ASSIGNED TO PERFORMANCE OF THE SERVICES ON BEHALF OF
THE CONTRACTOR, TO:


(A)    AT ALL TIMES PERFORM THE SERVICES FAITHFULLY, DILIGENTLY, TO THE BEST OF
ITS ABILITIES AND IN THE BEST INTERESTS OF THE COMPANY;


(B)   DEVOTE SUCH OF ITS TIME, LABOUR AND ATTENTION TO THE BUSINESS OF THE
COMPANY AS IS NECESSARY FOR THE PROPER PERFORMANCE OF THE SERVICES HEREUNDER;
AND


(C)    REFRAIN FROM ACTING IN ANY MANNER CONTRARY TO THE BEST INTERESTS OF THE
COMPANY OR CONTRARY TO THE DUTIES OF THE CONTRACTOR AS CONTEMPLATED HEREIN.


6.2                   OTHER ACTIVITIES.  THE CONTRACTOR SHALL NOT BE PRECLUDED
FROM ACTING IN A FUNCTION SIMILAR TO THAT CONTEMPLATED UNDER THIS AGREEMENT FOR
ANY OTHER PERSON, FIRM OR COMPANY.


ARTICLE VII
MISCELLANEOUS


7.1                   NOTICES.  ALL NOTICES REQUIRED OR ALLOWED TO BE GIVEN
UNDER THIS AGREEMENT SHALL BE MADE EITHER PERSONALLY BY DELIVERY TO OR BY
FACSIMILE TRANSMISSION TO THE ADDRESS PROVIDED ON THE FIRST PAGE OF THIS
AGREEMENT, OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED FROM TIME TO TIME BY
SUCH PARTY IN WRITING.


7.2                                      INDEPENDENT LEGAL ADVICE.  THE
CONTRACTOR ACKNOWLEDGES THAT:


(A)    THE CONTRACTOR HAS BEEN REQUESTED TO OBTAIN HIS OWN INDEPENDENT LEGAL
ADVICE ON THIS AGREEMENT PRIOR TO SIGNING THIS AGREEMENT;


(B)   THE CONTRACTOR HAS BEEN GIVEN ADEQUATE TIME TO OBTAIN INDEPENDENT LEGAL
ADVICE;


(C)    BY SIGNING THIS AGREEMENT, THE CONTRACTOR CONFIRMS THAT HE FULLY
UNDERSTANDS THIS AGREEMENT; AND


 

 

--------------------------------------------------------------------------------

 

7

 


(D)   BY SIGNING THIS AGREEMENT WITHOUT FIRST OBTAINING INDEPENDENT LEGAL
ADVICE, THE CONTRACTOR WAIVES HIS RIGHT TO OBTAIN INDEPENDENT LEGAL ADVICE.


7.3                   CHANGE OF ADDRESS.  ANY PARTY MAY, FROM TIME TO TIME,
CHANGE ITS ADDRESS FOR SERVICE HEREUNDER BY WRITTEN NOTICE TO THE OTHER PARTY IN
THE MANNER AFORESAID.


7.4                   ENTIRE AGREEMENT.  AS OF FROM THE DATE HEREOF, ANY AND ALL
PREVIOUS AGREEMENTS, WRITTEN OR ORAL BETWEEN THE PARTIES HERETO OR ON THEIR
BEHALF RELATING TO THE APPOINTMENT OF THE CONTRACTOR BY THE COMPANY ARE NULL AND
VOID.  THE PARTIES HERETO AGREE THAT THEY HAVE EXPRESSED HEREIN THEIR ENTIRE
UNDERSTANDING AND AGREEMENT CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND
IT IS EXPRESSLY AGREED THAT NO IMPLIED COVENANT, CONDITION, TERM OR RESERVATION
OR PRIOR REPRESENTATION OR WARRANTY SHALL BE READ INTO THIS AGREEMENT RELATING
TO OR CONCERNING THE SUBJECT MATTER HEREOF OR ANY MATTER OR OPERATION PROVIDED
FOR HEREIN.


7.5                   FURTHER ASSURANCES.  EACH PARTY HERETO WILL PROMPTLY AND
DULY EXECUTE AND DELIVER TO THE OTHER PARTY SUCH FURTHER DOCUMENTS AND
ASSURANCES AND TAKE SUCH FURTHER ACTION AS SUCH OTHER PARTY MAY FROM TIME TO
TIME REASONABLY REQUEST IN ORDER TO MORE EFFECTIVELY CARRY OUT THE INTENT AND
PURPOSE OF THIS AGREEMENT AND TO ESTABLISH AND PROTECT THE RIGHTS AND REMEDIES
CREATED OR INTENDED TO BE CREATED HEREBY.


7.6                   WAIVER.  NO PROVISION HEREOF SHALL BE DEEMED WAIVED AND NO
BREACH EXCUSED, UNLESS SUCH WAIVER OR CONSENT EXCUSING THE BREACH IS MADE IN
WRITING AND SIGNED BY THE PARTY TO BE CHARGED WITH SUCH WAIVER OR CONSENT.  A
WAIVER BY A PARTY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A
WAIVER OF A FURTHER BREACH OF THE SAME PROVISION.


7.7                   AMENDMENTS IN WRITING.  NO AMENDMENT, MODIFICATION OR
RESCISSION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS SET FORTH IN WRITING AND
SIGNED BY THE PARTIES HERETO.


7.8                   ASSIGNMENT.  EXCEPT AS HEREIN EXPRESSLY PROVIDED, THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE CONTRACTOR AND THE COMPANY UNDER  THIS
AGREEMENT SHALL NOT BE ASSIGNABLE BY EITHER PARTY WITHOUT THE WRITTEN CONSENT OF
THE OTHER PARTY AND SHALL, SUBJECT TO THE FOREGOING, ENURE TO THE BENEFIT OF AND
BE BINDING UPON THE CONTRACTOR AND THE COMPANY AND THEIR PERMITTED SUCCESSORS OR
ASSIGNS.  NOTHING HEREIN EXPRESSED OR IMPLIED IS INTENDED TO CONFER ON ANY
PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR
LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT.


7.9                   SEVERABILITY.  IN THE EVENT THAT ANY PROVISION CONTAINED
IN THIS AGREEMENT SHALL BE DECLARED INVALID, ILLEGAL OR UNENFORCEABLE BY A COURT
OR OTHER LAWFUL AUTHORITY OF COMPETENT JURISDICTION, SUCH PROVISION SHALL BE
DEEMED NOT TO AFFECT OR IMPAIR THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL CONTINUE TO HAVE FULL FORCE AND EFFECT.


7.10                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


7.11                 NUMBER AND GENDER.  WHEREVER THE SINGULAR OR MASCULINE OR
NEUTER IS USED IN THIS AGREEMENT, THE SAME SHALL BE CONSTRUED AS MEANING THE
PLURAL OR FEMININE OR A BODY POLITIC OR CORPORATE AND VICE VERSA WHERE THE
CONTEXT SO REQUIRES.


7.12                 TIME.  TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. IN
THE EVENT THAT ANY DAY ON OR BEFORE WHICH ANY ACTION IS REQUIRED TO BE TAKEN
HEREUNDER IS NOT A BUSINESS DAY, THEN SUCH ACTION SHALL BE REQUIRED TO BE TAKEN
AT OR BEFORE THE REQUISITE TIME ON THE NEXT SUCCEEDING DAY THAT

 

--------------------------------------------------------------------------------

 

8

 


IS A BUSINESS DAY.  FOR THE PURPOSES OF THIS AGREEMENT, “BUSINESS DAY” MEANS A
DAY WHICH IS NOT SATURDAY OR SUNDAY OR A STATUTORY HOLIDAY IN RENO, NEVADA,
U.S.A.


7.13                 ENUREMENT.  THIS AGREEMENT IS INTENDED TO BIND AND ENURE TO
THE BENEFIT OF THE COMPANY, ITS SUCCESSORS AND ASSIGNS, AND THE CONTRACTOR AND
THE PERSONAL LEGAL REPRESENTATIVES OF THE CONTRACTOR.


7.14                 COUNTERPARTS.  THIS AGREEMENT MAY  BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WILL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


7.15                 CURRENCY.  UNLESS OTHERWISE PROVIDED, ALL DOLLAR AMOUNTS
REFERRED TO IN THIS AGREEMENT ARE IN LAWFUL MONEY OF THE UNITED STATES OF
AMERICA.


7.16                 ELECTRONIC MEANS.  DELIVERY OF AN EXECUTED COPY OF THIS
AGREEMENT BY ELECTRONIC FACSIMILE TRANSMISSION OR OTHER MEANS OF ELECTRONIC 
COMMUNICATION CAPABLE OF PRODUCING A PRINTED COPY WILL BE DEEMED TO BE EXECUTION
AND DELIVERY OF THIS AGREEMENT AS OF THE EFFECTIVE DATE OF THIS AGREEMENT.


7.17                 PROPER LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA.  THE PARTIES HEREBY
ATTORN TO THE JURISDICTION OF THE COURTS IN THE STATE OF NEVADA.

                         

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

NORSTA ENERGY INC.

Per: /s/ Glen Landry                                       

Name: Glen Landry

Position: President and CEO

Date: March 12, 2013

 

 

/s/ Dallas Kerkenezov                           

Dallas Kerkenezov



Date: March 12, 2013

 